            Case 1:18-cv-00457-LY Document 19 Filed 04/15/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 DJ NEILL,                                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                                    Case No. 1:18-cv-00457-LY
                                                 §
 PORTFOLIO RECOVERY                              §
 ASSOCIATES, LLC,                                §
                                                 §
        Defendant.                               §
               DEFENDANT PORTFOLIO RECOVERY ASSOCIATES, LLC’S
                    PRELIMINARY WITNESS AND EXHIBIT LSIT

         Comes now, Defendant Portfolio Recovery Associates, LLC (“PRA”) and serves this

Preliminary Witness and Exhibit List:

                                            WITNESS LIST

      1. Plaintiff DJ Neill
         c/o W. Craft Hughes
         Jarrett Ellzey
         Hughes Ellzey, LLP
         2700 Post Oak Blvd, Ste 1120
         Galleria Tower I
         Houston, TX 77056

      2. Custodian of the Records and/or Corporate Representative
         Portfolio Recovery Associates, LLC
         c/o Robbie Malone
         Malone Akerly Martin PLLC
         8750 N. Central Expressway, Suite 1850
         Dallas, TX 75231

      3. Alex G. Demczak
         MUG Enterprise
         c/o Robbie Malone
         Malone Akerly Martin PLLC
         8750 N. Central Expressway, Suite 1850
         Dallas, TX 75231

      4. Any witness called by Plaintiff.

Defendant’s Witness and Exhibit List                                               Page 1 of 3
264.0113 Witness Exhibit List
           Case 1:18-cv-00457-LY Document 19 Filed 04/15/19 Page 2 of 3



                                         EXHIBIT LIST

    1. Account notes

    2. Call history

    3. Audio Recording

    4. Capital One Terms and Conditions

        Defendant reserves the right to supplemental this Witness and Exhibit List.

         Defendants reserve the right to use any of the above listed trial exhibits as demonstrative
aids, either by enlargement onto a board or by projection on a screen (using an Elmo).

        Defendants also reserves the right to use an exhibit not listed herein for the purpose of
rebuttal or impeachment, and to supplement or amend this exhibit list at any time prior to trial.

Dated: April 15, 2019.                          Respectfully submitted,
                                                MALONE AND MARTIN PLLC
                                                /s/ Robbie Malone
                                                ROBBIE MALONE
                                                Texas State Bar No. 12876450
                                                Email: rmalone@mamlaw.com
                                                EUGENE XERXES MARTIN, IV
                                                Texas State Bar No. 24078928
                                                Email: xmartin@mamlaw.com
                                                JACOB MICHAEL BACH
                                                Texas State Bar No. 24100919
                                                Email: jbach@mamlaw.com
                                                MALONE AND MARTIN PLLC
                                                Northpark Central, Suite 1850
                                                8750 North Central Expressway
                                                Dallas, Texas 75231
                                                TEL: (214) 346-2630
                                                FAX: (214) 346-2631
                                                COUNSEL FOR DEFENDANT
                                                PORTFOLIO RECOVERY ASSOCIATES, LLC




Defendant’s Witness and Exhibit List                                                      Page 2 of 3
264.0113 Witness Exhibit List
           Case 1:18-cv-00457-LY Document 19 Filed 04/15/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the above and foregoing has been filed and
served to known counsel of record via Email and CMRRR on this 15th day of April, 2019 to:
W. Craft Hughes
Jarrett Ellzey
Hughes Ellzey, LLP
2700 Post Oak Blvd, Ste 1120
Galleria Tower I
Houston, TX 77056
Email: craft@hughesellzey.com
Email: jarrett@hughesellzey.com


Attorneys for Plaintiff


                                               /s/ Robbie Malone
                                               ROBBIE MALONE




Defendant’s Witness and Exhibit List                                                     Page 3 of 3
264.0113 Witness Exhibit List
